DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Objections
3.	Claims I-II are objected to because of the following informalities:  The numbering of the claims does not appear to be proper.  The Applicant submitted claims I and II but it appears as the limiations of claim II may be more than one dependent claim.   Please review the claims of the attached prior art patents for proper claim construction.  Appropriate correction is required.


Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims I, II (hereafter referred to as claims 1 and 2) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear if claim 2 is intended to be a single claim or separate individual dependent claims (they appear to be separate dependent claims but are not individually numbered.  Review the cited prior art in the conclusion to see examples of claim drafting.  
Claim 1 recites the limitation "the outer casing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the currency storage, purification and distribution system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " said ultraviolet light administration system " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said disinfectant system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the indicator buttons" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said system” in lines 7, 12, 15, 17 and 19.  This limitation is indefinite as it is unclear if this limitation refers to the “cash box system” or “the currency purification and distribution system” in claim 1.
Claim 2 recites “has timer control knob” in lines 7-8.  This limitation is indefinite as it is unclear if this timer control knob is the UV timer control knob of claim 1, the heat timer control knob of claim 1, or some other timer control knob.  
Claim 2 lines 9-10 recites “system has temperature control knob”.  This limitation is indefinite as it is unclear if this temperature control knob is referring to the temperature control knob of claim 1, or some other temperature control knob.  
Claim 2 recites “said system has clips to attach to money counting machine” in lines 17-18.  However, claim 1 already recites this limitation. This limitation is indefinite as it appears to be a duplicate claim limitation.  


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu (US 2005/0194026 A1) – see para [0016]-[0017], [0108]; teaches currency sterilization using UV and heat.
USPN 5,626,822 – discloses that JP-A-3-209595 teaches heat and UV sterilization of currency.  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759